DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	Regarding claims 3-5, the claims recite that the yoke has, respectively, a quadrangular, U, or E shape, and that the center portion can have an “I” shape (as recited in claim 5). The shapes disclosed in the claims are two-dimensional shapes, whereas the yoke is a three dimensional object. As can be seen in Applicant’s Figs. 14A and 14B, for example, the yoke and center portion only have the desired shape when viewed from a certain angle. The yoke 323 has a quadrangular shape in the two central perspectives of Fig. 14B, but has a significantly different shape when viewed from the sides with the notches as seen in the top and bottom portions of Fig. 14B. Similarly, the center element 324 can be construed as having a “T” shape in the view from 14A. Therefore, for the purposes of this examination, the claim limitations will be construed as requiring that the cross section of the component has a particular shape when viewed from at least one particular angle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (Pub. No. US 2008/0068489 A1; hereafter Watanabe) in view of Miura (U.S. Patent No. 4,922,477; hereafter Miura).
	Regarding claims 1 and 2, Watanabe discloses a lens barrel, comprising: an actuator configured to drive a lens back and forth along an optical axis direction (see Watanabe Fig. 2, items 17 and 23); and a lens frame that holds the lens and configured to be driven back and forth along the optical axis direction together with the lens by the actuator (see Watanabe Fig. 1, item 9); the actuator is disposed more to an outer peripheral side than an outer peripheral surface of the lens frame (see Watanabe Fig. 2, items 9, 17, and 23 are more to the outside periphery than frame 9), and has: two permanent magnets disposed substantially in parallel and spaced apart, with same poles facing each other (see Watanabe Fig. 5, item 20); a yoke unit that includes a center yoke portion provided between the two permanent magnets facing each other (see Watanabe Fig. 5, item 19, which can be construed as part of the yoke), a back yoke portion provided at a position in contact with a surface on an opposite side from facing poles of the permanent magnets (see Watanabe Fig. 5, item 18 to which magnets 20 are directly contacting), and a yoke that magnetically couples the center yoke portion and the back yoke portion (see Watanabe Fig. 5, item 18, bottom portion connecting upright segments and center portion 19); and a coil that is wound so as to surround the center yoke portion (see Watanabe Fig. 5, item 14)

	Miura discloses a lens driving actuator wherein a coil is provided wrapped around a center yoke portion, and that a center of the coil is provided at a position offset from a center of the two permanent magnets to the outer peripheral side with respect to the optical axis center of the lens (see Miura Figs. 11-13B, the focus coil 31 is wound such that, as the  lens translates perpendicular to the optical axis direction, the coil is translated with respect to the magnets 113, and therefore have positions where the centers are offset. Furthermore, as can be seen in Fig. 13B, when the focus coil drives the lens in the optical axis direction, the tracking coil 32 is offset with respect to the magnets.); wherein, if we let the width of the permanent magnets be 100%, the offset amount X of the center of the coil, which indicates how much a center of the coil is offset from the center of the permanent magnets, satisfies the following formula (1): 0 < X ≤ 20% (Miura discloses moving the coils with respect to the magnets crossing the center of the magnets. There is therefore some set of positions in the device which meet the above formula).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the actuator system of Watanabe with an actuator and windings like that of Miura in order to enable the same translation, focusing, and pivoting actuation of Watanabe, while only requiring a single movable part, as opposed to the two movable portions 11 and 17 in Watanabe.

Regarding claim 5, Watanabe as modified discloses the lens barrel according to Claim 1, wherein the yoke unit is configured by combining a sixth yoke unit having a substantially quadrangular shape (see Watanabe Fig. 2, item 18 the cross section of the yoke is substantially quadrangular at least when viewed along the .


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Miura as applied to claim 1 above, and further in view of Shiraki et al. (Pub. No. JP 2007-28833 A; hereafter Shiraki).
 	Regarding claims 3 and 4, Watanabe in view of Miura discloses the lens barrel according to Claim 1, but does not specifically disclose wherein the yoke unit is configured by combining a first yoke unit and a second yoke unit having substantially U shapes, and a third yoke unit having a flat shape; or alternatively wherein the yoke unit is configured by combining a fourth yoke unit having a substantially E shape and a fifth yoke unit having a flat shape.
	Shiraki discloses a lens drive actuator wherein the yoke unit is configured by combining a first yoke unit and a second yoke unit having substantially U shapes (see Shiraki Fig. 8, items 25a, and 25b), and a third yoke unit having a flat shape (see Shiraki Fig. 8, item 25d); or alternatively wherein the yoke unit is configured by combining a fourth yoke unit having a substantially E shape (see Shiraki Fig. 10, items 25a, 25b, and 25c) and a fifth yoke unit having a flat shape (see Shiraki Fig. 10, item 25d).
	Substituting one known element with another suitable for the same purpose to yield predictable results is deemed well within the purview of the ordinary skill in the art (see MPEP 2143(I)(B)). In this case, all of Watanabe, Miura, and Shiraki utilize similar magnet, coil, and bobbin structure to drive a lens, but show alternate known ways of shaping the yoke which connects and mounts the magnets. One having ordinary skill in the art at the time the invention was filed would have readily been able to select the desired yoke structure as well-known alternatives which all have been shown useful for the same purpose and would yield predictable results.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Miura as applied to claim 1 above, and further in view of Kobayashi (Pub. No. US 2017/0192196 A1; hereafter Kobayashi).
 Regarding claims 6 and 7, Watanabe in view of Miura discloses the lens barrel according to Claim 1, further comprising a lens that configured to be driven back and forth along the optical axis direction (see Watanabe Figs. 2, 11, and 12, item 8), but does not specifically disclose a substantially cylindrical housing that envelops the lens; wherein the actuator is disposed in an upper space and/or a lower space in the housing during landscape imaging.
Watanabe in view of Miura does not disclose the camera housing which holds the lens and lens actuator, therefore is silent on whether the housing is cylindrical and the placement of the actuator during landscape imaging.
Kobayashi discloses a substantially cylindrical housing that envelops the lens (see Kobayashi Figs. 1 and 2, item 20); wherein the actuator is disposed in an upper space and/or a lower space in the housing during landscape imaging (see Kobayashi Figs. 7 and 11 which disclose that actuators 46-3 and 46-4 can be placed anywhere around the lens in order to effectuation actuation of the lens.).
It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed that the placement of the actuator in the lens barrel housing is highly selectable, and one having ordinary skill in the art would recognize that such selectability enables flexible placement of the actuator in order to accommodate other size, shape, or component constraints on the lens barrel. It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the actuator in an upper space and/or a lower space in the housing during landscape imaging to accommodate other size, shape, or component constraints on the lens barrel.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	2/23/2021